Houston, J.
The plaintiff, Mahesh Shah (“Shah”), is requesting that this court reconsider its order directing Shah to pay costs associated with his meritless Motion to Disqualify Defendants’ Counsel.2 On August 2, 2001, this court conducted a hearing on Shah’s motion to disqualify. Shah claimed that defense counsel’s joint representation was improper due to an alleged conflict of interest between the individual defendants, Paul Holt and Amy Holt, and the corporate defendant, GroupComm, Systems, Inc. Throughout the hearing, Shah was afforded ample opportunity to present factual evidence of the alleged conflict of interest. Shah’s counsel, however, failed to produce any such evidence, and merely referred to affidávits that the defendants submitted, which indicated that the defendants did not perceive any conflicts. Based upon the inadequacy of Shah’s argument and the lack of proof of any conflict of interest, this court denied Shah’s Motion to Disqualify Defendants’ Counsel, and granted the defendants’ subsequent Motion for Costs.
In the instant motion for reconsideration, Shah argues that this court erred by imposing costs pursuant to Superior Court Rule 18. Rule 18 provides that in making any interlocutory order, “costs may be awarded and terms imposed in the discretion of the court.” Shah contends that the court should apply G.L.c. 231, §6D, which awards attorneys fees and other costs incurred for defending against insubstantial, frivolous, or bad faith claims.
This court, upon review of the parties’ submissions and its previous ruling, finds that the imposition of costs was appropriate. Contrary to Shah’s contention, a finding of bad faith is not required to impose costs. This court has both the inherent and express power to award such costs under Superior Court Rule 18. In light of Shah’s lack of evidence of a conflict of interest, defense counsel’s preparation for Shah’s motion was a needless expense. Upon further consideration of the amount assessed, however, this court hereby reduces the costs from $4,976.85 to $500.00.
ORDER
For the above reasons, it is hereby ORDERED that Plaintiff Mahesh Shah pay the Defendants $500.00 within thirty (30) days of the date of this Order.

 Shah brings this Motion for Reconsideration under Superior Court Rule 9D._